DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to provisional patent application 62/889,306 is acknowledged.

Status of the Claims
Claims 1-38 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Claim Objections
Claims 1-20, 28, 35, and 37 are objected to because of the following informalities: 
Claim 1 recites causing a system at least to “receive…, determine…, and labeling.” For improved verb tense agreement, “labeling” should be amended to “label.” Claims 2-19 are also objected to on this basis, because they inherit the objectionable language due to their dependence on claim 1. 
Claim 8 recites “the patient of elderly” in the final line; this should be “the patient or elderly” in line with previous recitations of this claim element. 
Claim 11 recites “cause the system to labeling… and generating” in lines 3-4. For improved verb tense agreement, “labeling” and “generating” should be amended to “label” and “generate,” respectively.  
Claims 20 and 37 should each conclude with a period, rather than a semicolon and no punctuation, respectively.  
Claim 28 is not written in the form of a single sentence, and should be amended to comply with this requirement. 
Claim 35 recites “use artificial intelligence to prioritize of data streams….” The underlined instance of “of” is extraneous and should be removed for increased grammatical clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
- a hub configured for edge processing in claim 30, an edge processing hub configured to use artificial intelligence to prioritize of data streams based on anomalies in patient behavior in claim 35, and an edge processing hub configured to integrate a suite of disparate sensors to create comprehensive data streams based on behavior activities of 5 or more core common daily activities in claim 36. Here the term “hub” is a generic placeholder that is not modified by sufficient structure to perform the functions of edge processing, using artificial intelligence to prioritize data streams, and integrating a suite of disparate sensors. 
- a load identifier configured to receive electrical measurement and disaggregate the electrical measurement in claim 31. Here the term “identifier” is a generic placeholder that is not modified by sufficient structure to perform the functions of receiving electrical measurements and disaggregating the electrical measurements. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the present case, Applicant’s specification discloses in para. [0030] that “Hub 20 is a hardware unit comprised of a microprocessor 22 and a communications gateway 24.” Accordingly, the hub of claims 30, 35, and 36 is interpreted as being a microprocessor (or equivalent computer processing device) and associated communications component. Para. [0029] discloses that the load identifier of claim 31 may be embodied as a transmitter 12. Thus, the load identifier is interpreted as being a transmitter or equivalent computing element. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 10, 12-19, 31, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites labeling toileting activity based on a water sensor and signaling a toileting activity of the patient or elderly. Neither the claims, specification, nor drawings provide sufficient written description of labeling a toileting activity based on water sensor data that would convince one of ordinary skill in the art that Applicant had possession of the claimed limitation at the time of filing. Applicant claims, using functional language, a desired result (i.e. labeling of a toileting activity) but the disclosure fails to identify how the function is performed or achieved (see MPEP 2163.03(V)). Para. [0040] of Applicant’s specification broadly describes use of classification algorithms to “label characteristic patterns of features as certain daily behavioral activities (e.g. bathing, toileting, eating, etc.),” and provides only a single specific example of how inputs are used to label a particular activity by noting how water usage, electricity usage, and/or presence information inputs can be used to determine a bathing activity. However, there is no description of how a toileting activity is specifically derived from a water sensor. Even though one of ordinary skill in the art would likely be capable of figuring out a technique for outputting toileting activity given water sensor inputs, the application does not provide sufficient disclosure of the specific methods by which the Applicant intends to perform this claimed function. Accordingly, Applicant has not adequately demonstrated possession of a particular method for labeling toileting activity based on a water sensor, and the claim is rejected under 35 USC 112(a). 
Similarly, claims 12-19 each recite additional particular activities labeled based on certain inputs. Specifically, claim 12 recites labeling an eating activity based on electricity and water usage of the patient; claim 13 recites labeling a cooking activity based on electricity and water usage of the patient or movement in space of the patient; claim 14 recites labeling a continence activity based on water usage and bed behavioral activities of the patient; claim 15 recites labeling a dressing activity based on mobility sensors and electricity usage of the patient; claim 16 recites labeling a transferring activity based on electricity and mobility sensors of the patient; claim 17 recites labeling one or more activities away from the home based on water, electricity, and mobility sensors; claim 18 recites labeling household chores based on electricity, water, and mobility sensors; and claim 19 recites labeling medication adherence and side effects based on electricity, water, mobility, and sleep sensors. Each of these claims are rejected under 35 USC 112(a) under a substantially similar analysis as explained above for claim 10; that is, the specification does not provide sufficient disclosure of specific methods for labeling each particular activity based on each combination of sensor inputs that would convince one of ordinary skill in the art that Applicant had possession of each of these features at the time of filing. 
Claim 31 recites “a load identifier” configured to receive electrical measurement and disaggregate the electrical measurement. As explained in the claim interpretation section above, the term “identifier” serves as a generic placeholder that does not denote any particular structure that would allow the element to perform the claimed functions, and the claim invokes 35 U.S.C. 112(f). Thus, Examiner turns to the specification to disclose the specific structure of the load identifier. Para. [0029] discloses that a load identifier can be embodied as transmitter 12, while paras. [0020] & [0029] provide a brief overview of use of “circuit breaker load identification algorithms” and “disaggregation methods.”  However, the specification does not specifically describe the load identification algorithms that would allow a transmitter element to perform the disaggregation function, and thus the specification does not adequately link the structure of the transmitter to the function recited in the claim. That is, there is no disclosure of how electrical measurements are received and disaggregated. Accordingly, the claim does not comply with the written description requirement and is rejected under 35 U.S.C. 112(a). 
Claim 35 recites “an edge processing hub” configured to use artificial intelligence to prioritize data streams based on anomalies in patient behavior. As explained in the claim interpretation section above, the term “hub” serves as a generic placeholder that does not denote any particular structure that would allow the element to perform the claimed function, and the claim invokes 35 U.S.C. 112(f). Thus, Examiner turns to the specification to disclose the specific structure of the edge processing hub, and interprets the hub as a microprocessor (or equivalent computer processing device) and associated communications component in accordance with at least para. [0030] (as explained above). However, the specification does not specifically describe the algorithms or specific steps used by the hub to perform the function of using artificial intelligence to prioritize data streams based on anomalies in patient behavior. At most, para. [0041] notes that “because the streams of sensor data to be categorized are continually flowing, a method is needed to define a discrete series of contiguous sensor events for analysis” and further describes use of a sliding window method and a neural network to process sensor inputs. Para. [0050] further describes reading data from the sensors “on a proprietarily defined time interval-based system that relies on degree of relevance, which changes dynamically.” However, none of these disclosures explain a specific method or algorithm that the hub uses to prioritize data streams based on anomalies in patient behavior. Accordingly, the claim does not comply with the written description requirement and is rejected under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites labeling an activity of the patient based on “the determined behavior” in the last limitation. There is insufficient antecedent basis for “the determined behavior” in the claim because there is no previously determined behavior, just a determined activity as in the directly preceding limitation. For purposes of examination, Examiner interprets “the determined behavior” as “the determined activity.” Claims 2-19 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 1.  
Claim 2 recites “wherein the predicted activity includes…” in line 1. There is insufficient antecedent basis for “the predicted activity” in the claim because there is no previous prediction of an activity, just a determination of an activity as in claim 1. For purposes of examination, Examiner interprets “the predicted activity” as “the determined activity.” 
Claim 3 uses a slash (/) between several elements, including “bed/chair-to-standing time,” “stair ascent/descent time,” “amount/speed of locomotion,” and “bathing/showering.” This creates indefiniteness in the claim because it is unclear whether the slash denotes an “and” or an “or” relationship between each pair of elements, and as such the metes and bounds of each claim element are unclear. For example, it is unclear whether a determined activity of “stair ascent/descent time” encompasses either one of stair ascent and stair descent time, or if it is some combination of stair ascent and descent time. For purposes of examination, Examiner interprets each slash instance as denoting an “or” operator.
Claims 6 and 7 each recite causing an alarm “if the trends in activities moves outside a predefined time period or threshold.” There is insufficient antecedent basis for “the trends in activities” in each claim because there is no previous introduction of any trends in activities, just a determination of an activity as in claim 1. For purposes of examination, Examiner interprets “the trends in activities” as “trends in activities” newly introduced by each claim.  
Claim 9 recites generating an amber and red alert if “the score” exceeds a first or second predetermined threshold. There is insufficient antecedent basis for “the score” in the claim because there is no previous introduction of any score, just a determination of an activity as in claim 1. For purposes of examination, Examiner interprets “the score” in each limitation of this claim as “a score” newly introduced by the claim.  
Claims 11-16 each specify that the labeled activity is a particular type of activity (e.g. bathing, eating, cooking, continence, dressing, and transferring, respectively), and then further recite labelling the particular type of activity anomaly based on various types of sensor data. There is insufficient antecedent basis for “the ______ activity anomaly” in each claim because there is no previous introduction of any particular activity type anomaly, just a particular type of an activity in each claim. For purposes of examination, Examiner interprets “the ---______ activity anomaly” as “the ______ activity” for each claim. For example, in claim 11 “the bathing activity anomaly activity” is interpreted as “the bathing activity”; in claim 12 “the eating activity anomaly” is interpreted as “the eating activity”; etc. 
Claim 12 recites labelling the eating activity based on “electricity and water usage of the patient or elderly over a period of time and deviates from a pre-defined threshold” in lines 3-5. It is unclear what is intended by the final clause in this limitation, rendering the claim indefinite. For example, it is unclear if deviations are being used to determine the eating activity, or if some kind of “deviate” step is being claimed. If “deviations” from a pre-defined threshold is intended, it is still unclear what type of data is being analyzed for such deviations; that is, the water usage, electricity usage, water and electricity usage, or some other type of data could be analyzed for deviations, and it is unclear what the scope of the “deviations” is. For purposes of examination, Examiner interprets labelling the eating activity based on “electricity and water usage of the patient or elderly over a period of time and deviates from a pre-defined threshold” as labelling the eating activity based on “electricity and water usage of the patient or elderly over a period of time and deviations of the electricity and water usage from a pre-defined threshold.” 
Claim 17 recites “the shopping activity” in line 4. There is insufficient antecedent basis for “the shopping activity” in the claim because there is no previous introduction of a shopping activity, just “one or more activities away from the home” in lines 1-2. For purposes of examination, Examiner interprets “the shopping activity” as “the one or more activities away from home.”  
Claims 17-19 each recite various sensors “located at the patient or elderly place.” There is insufficient antecedent basis for “the patient or elderly place” in each claim because there is no previous introduction of a patient or elderly place. For purposes of examination, Examiner interprets “the patient or elderly place” as “a patient or elderly place” newly introduced by each claim. 
Claim 19 recites “the side effects of medication” in lines 4-5. There is insufficient antecedent basis for “the side effects” in the claim because there is no previous introduction of any side effects of any medication. For purposes of examination, Examiner interprets “the side effects” as “side effects” newly introduced by the claim.   
Claim 28 recites “the data visualization dashboard” in the last line. It is unclear if “the data visualization dashboard” refers to the dashboard previously introduced in the claim, or if it is a newly introduced and distinct type of dashboard. For purposes of examination, Examiner interprets “the data visualization dashboard” as “the dashboard” previously introduced by the claim. 
Claim 31 recites the claim limitation “load identifier” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as explained above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. At most, the load identifier is disclosed as being embodied as a transmitter 12 in para. [0029]. However, there is no disclosure linking the structure of a transmitter with the functions of receiving and disaggregating electrical measurements, and one of ordinary skill in the art would not understand how a transmitter element would be able to receive and analyze electrical measurement data. Accordingly, the load identifier element is indefinite because it is unclear what the actual structure performing these functions is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-37 are directed to systems (i.e. machines) and claim 38 is directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting a system comprising at least one processor and at least one memory including program code to implement the functions of the invention, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites: 
determining an activity of the patient based on the received at least one measurement; and 
labeling an activity of the patient or elderly based on the determined activity.  
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of mentally processing patient data from sensors to determine and label a patient activity (e.g. determining that a patient is exercising by looking at heart rate). Thus, the claim recites an abstract idea in the form of a mental process. 
Independent claim 20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting a system comprising at least one processor and at least one memory including program code to implement the functions of the invention, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites: 
determining the activity of the patient based on at least one of: (i) rule-based heuristics, (ii) training data from a home of one or more patients, and (ii) the received at least one measurement from the at least one sensor; wherein the activity includes at least one of: a common activity of daily living and common instrumental activity of daily living. 
This step may be performed entirely in the human mind because a human is reasonably capable of mentally processing patient data from sensors to determine a patient activity (e.g. determining that a patient is cooking dinner (a common daily activity / ADL) by looking at gas meter data and presence sensor data to determine the patient is in the kitchen and using the stove). Thus, the claim recites an abstract idea in the form of a mental process.
Independent claim 38 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind. Specifically, the claim recites: 
determining an activity of a patient based on the received at least one measurement; and
generating alerts when trends deviate from a set of pre-defined thresholds. 
These steps may be performed entirely in the human mind because a human is reasonably capable of mentally processing patient data from sensors to determine a patient activity (e.g. determining that a patient is exercising by looking at heart rate data) and generating an alert if a known threshold is exceeded. Thus, the claim recites an abstract idea in the form of a mental process.
Dependent claims 2-19 and 21-37 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 20, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-19, 21-24, 26, and 31-32 recite further limitations that merely further limit the abstract idea of the independent claims. 
Specifically, claims 2-3 and 5 describe the type of determined activity, which a human actor would be capable of mentally determining from sensor data. 
Claim 4 recites that the activity is determined based on ground truth observations and training data from a home of the patient and/or from a population of patients, which merely further describes further data that a human actor could view and mentally analyze to determine patient activities. 
Claims 6 and 7 recite generating an alarm if trends in activities move outside a predefined time period or threshold, which a human actor would be capable of recognizing mentally. 
Claims 8, 21-23, and 32 describe types of sensors whose data is analyzed in the independent claims, and each type of sensor listed could output data that a human actor could easily view and analyze. 
Claim 9 recites generating two tiers of alerts based on a score exceeding two thresholds, which a human actor could mentally perform by calculating a simple score from the determined activity and noting when the score passes either of two predetermined amounts. 
Claims 10-19 recite determining various types of events from various types of sensor data (e.g. water usage, electricity usage, sleep, and motion sensors). Each of the sensor data types are those that a human actor would be able to mentally evaluate to determine each of the particular activity types.
Claim 24 recites that the activity is determined based on ground truth observations, which merely further describes further data that a human actor could view and mentally analyze to determine patient activities. 
Claim 26 limits the training data to that collected within a two week time period, which a human actor would be capable of analyzing to determine an activity. 
Claim 31 recites disaggregation of received electrical measurements, and using the disaggregated electrical measurement to determine the activity, which a human actor could achieve mentally by looking at a simple electrical measurement data and determining that some aspects of the measurement come from arbitrary appliances (e.g. a light fixture vs. a microwave) and using this knowledge in determining patient activities. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1 and 20 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claims 1 and 20 include at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the system to perform various steps; as well as the functional additional element of receiving at least one measurement from at least one sensor. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. electronic patient monitoring). Further, the additional elements in each claim merely amount to instructions to implement an abstract idea on a computer (e.g. using computer program code executed by a processor to perform functions that may be performed mentally) and add insignificant extra-solution activity (e.g. receiving sensor data amounts to necessary data gathering). Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
Independent claim 38 does not include additional elements that integrate the abstract idea into a practical application. The only additional element of claim 38 is receiving at least one measurement from at least one sensor, which amounts to insignificant extra-solution activity in the form of necessary data gathering (similar to claims 1 and 20 above) because the generic step of receiving sensor data is a necessary starting point for the main analysis steps of the invention. Accordingly, this claim as a whole is directed to an abstract idea without integration into a practical application.
The judicial exception recited in dependent claims 2-19 and 21-37 is also not integrated into a practical application. Claims 2-5, 9, 11-14, 24, and 26 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements, and thus do not provide integration into a practical application. 
Claims 6 and 7 introduce additional elements of audio or visual alarms, which amount to insignificant extra-solution activity because they merely function to output results of the main analysis steps, similar to printing a report. 
The particular sensor types described in claims 8, 15-19, 21-23, and 32 merely tie the invention to the particular technical fields of power usage monitoring, water usage monitoring, patient monitoring, etc. and do not provide a practical application. 
Claim 10 introduces the additional element of a water sensor configured to measure toileting of the patient, which merely act as means of necessary data gathering for the main analysis/prediction step of the invention and thus amount to insignificant pre-solution activity. Claim 32 similarly introduces a water sensor configured to measure water usage of a home, which similarly amounts to insignificant pre-solution activity in the form of necessary data gathering. 
Claim 25 recites using machine learning classification algorithms to determine the activity of the patient. Use of “machine learning classification algorithms” recited at a high level of generality to perform the activity detection amounts to the words “apply it” on a computer because a step that could otherwise be performed mentally (determining an activity of a patient based on received sensor data) is being automated by a generic machine learning method. 
Claim 27 recites that the heuristics and/or classification machine learning algorithms are adjusted based on data aggregated from the homes of other monitored individuals. This amounts to insignificant extra-solution activity, because the heuristics are not required to be used in parent claim 20 and no classification machine learning algorithms are previously introduced; accordingly, this claim amounts to the nominal recitation of machine learning adjustment that is not integrated into and does not affect the main invention in any way and thus does not provide integration into a practical application. 
Claim 28 introduces a dashboard available on multiple platforms that displays an avatar and a three-alarm system that do not positively facilitate any kind of user interaction or feedback, which amount to the mere outputting of system data similar to printing a report and thus amount to insignificant post-solution activity. 
Claims 29-30 and 33-36 each introduce either a dashboard or hub “configured to” perform various functions not integrated with the rest of the system and accordingly merely serve to tie the invention to technical fields of dashboard and/or hub integration without actually providing a practical application. 
Claim 31 introduces a load identifier configured to receive electrical measurements and perform the otherwise-abstract electrical measurement disaggregation step, which amounts to implementation of an abstract idea on a computer (i.e. performing the otherwise-abstract electrical measurement disaggregation step on a computer rather than mentally by a human actor) and provides insignificant pre-solution activity in the form of necessary data gathering by receiving electrical measurements from an electrical sensor. 
Claim 37 introduces a water disaggregation algorithm specific to an activity, but the algorithm is not utilized or integrated with the rest of the invention in any way and thus amounts to insignificant extra-solution activity and does not provide integration into a practical application. 
Accordingly, the additional elements of claims 1-38 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-38 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and memory including computer program code used to perform the determining, labeling, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0030] & [0045] of Applicant’s specification, where the functions of the invention are described as being performed by hub 20 which “is a hardware unit comprised of a microprocessor 22 and a communications gateway 24” that can be a “quad core microprocessor.” From this disclosure, one of ordinary skill in the art would understand that a generic microprocessor (e.g. a quad core microprocessor) programmed with certain computer code would be able to accomplish the functions of the invention. Further, use of a processor and programmed memory to receive and analyze data from sensors in a patient’s home is well-understood, routine, and conventional as evidenced by at least Williams et al. (US 10825318 B1) abstract & Fig. 1; Cuddihy et al. (US 20080117060 A1) Fig. 1 & [0034]; Gould et al. (US 20170004286 A1) abstract & Fig. 30A; Kutzik et al. (US 20050278409 A1) [0005] & [0021]; and Tran et al. (US 20080001735 A1) Fig. 1, and thus does not provide an inventive concept. 
The use of machine learning to determine activities of a patient (as in claims 25 and 27) as an additional element amounts to no more than mere instructions to apply the exception using generic computer components because the machine learning techniques are recited at a high level of generality and only serve to automate otherwise-abstract processes. As evidence of the generic nature of the machine learning, Examiner notes para. [0036] of Applicant’s specification, noting “Several standard machine learning methods are applied and non-standard models to develop time sequences 212, feature generation 215, activity classification 220, activity discovery 225, and human subject attribution 230…” (emphasis added) as well as para. [0040], noting “Classification approaches utilized include but not limited to support vector machines, logistic regression, and random forest models.” In addition, the use of generic machine learning methods such as SVM, logistic regression, random forest models, etc. to classify patient activities is well-understood, routine, and conventional, as evidenced by at least Williams Col19 L13-30; Cook et al. (US 20160314255 A1) abstract, [0035] & [0251]-[0253]; Schulhauser et al. (US 20200038671 A1) [0075]; and Sivertsen et al. (US 20200289033 A1) [0079] & [0160], and thus does not provide an inventive concept. 
Regarding the functional additional elements, as noted above, the steps of receiving data from various sensors as well as outputting data via alarms or a dashboard amount to insignificant extra-solution activities. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving sensor measurements, transmitting data for output at audio or visual alarms, displaying information on a dashboard) is recognized as a well-understood, routine, and conventional function previously known to the industry, as outlined in MPEP 2106.05(d)(II). Additionally, the claims specifying a particular type of sensor, activity, or event type each merely generally link the invention to a particular field of use, and thus do not provide significantly more than the abstract idea itself. 
Thus, when considered as a whole and in combination, claims 1-38 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-14, 16-19, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIntosh et al. (US 20160027278 A1).
Claim 1
McIntosh teaches a system for labeling daily living activities for a patient comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the system at least to (McIntosh [0079]-[0080], [0158], noting a system with at least one processing component for executing the functions of the invention, e.g. via execution of suitable computer program code stored in a memory):
receive at least one measurement from at least one sensor (McIntosh [0081], noting the system receives sensor data from a plurality of sensors monitoring an individual); 
determine an activity of the patient based on the received at least one measurement (McIntosh [0154], noting patient activity from the sensor data is determined); and 
labeling an activity of the patient or elderly based on the determined behavior (McIntosh Fig. 9, [0085], [0134], [0136], [0145], [0155], noting the patient activity determined from the sensor data is tokenized or mapped (i.e. labeled) as a particular event type).
Claim 2
McIntosh teaches the system of claim 1, and further teaches wherein the predicted activity includes at least one of the activities of daily living: Ambulating; Eating; Bathing; Dressing; Toileting; Transferring; Continence; Activities outside home; Cooking; Presence in kitchen; Household Chores; Taking medications; Social Communications; Banking; Sleeping;20VNYA 200002US01 Lying in bed (McIntosh [0098]-[0100] noting bedroom activity sensing such as ambulation around a bedroom, sleeping, lying in bed, and interaction with dresser drawers; see also [0101], noting bathroom activity sensing such as toileting or bathing; see also [0102]-[0105], noting kitchen activity sensing such as cooking, eating, or presence in kitchen; see also [0134]-[0135] for additional example activities).  
Claim 3
McIntosh teaches the system of claim 1, and further teaches wherein the determined activity includes one or more of: respiratory rate; heart rate; toilet flushes; paroxysmal torso motion stemming from coughing; use of a medical device; night-time walking; sleep angle; sleep stages; gait speed; bed/chair-to-standing time; stair ascent/descent time; amount/speed of locomotion; cooking; eating; bathing/showering; personal hygiene; household chores; and home leaving regularity (McIntosh Fig. 9, [0098]-[0105], [0134]-[0135], noting various examples of determined activities such as toileting, cooking, eating, bathing, chores involving use of appliances, leaving the house, etc.).  
Claim 4
McIntosh teaches the system of claim 1, and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to determine the activity of the patient further based on: (i) ground truth observations, and (ii) training data from a specific home of the patient or elderly and/or from a population of patients (McIntosh [0144], noting the system undergoes a learning phase to learn an individual’s habits and activities based on detected patterns in training data being associated with a priori classes of typical events either as learned from a particular subject’s household activities and/or events directly established by human analysts in a manner considered equivalent to use of ground truth observations (e.g. as provided by human analysts) and training data from a specific home of the patient).  
Claim 5
McIntosh teaches the system of claim 1, and further teaches wherein the activity includes a time the patient or elderly spends performing the activity (McIntosh [0094], noting activity is recorded for a detected block of time, e.g. occupancy of a room for 4 minutes).  
Claim 7
McIntosh teaches the system of claim 1, and further teaches: a visual alarm; wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the visual alarm to emit a visual alarm if the trends in activities moves outside a predefined time period or threshold (McIntosh Figs. 4-6, [0116]-[0118], [0122], noting the system can provide a visual alarm on a GUI when a significant anomaly in activity (i.e. activity trend exceeding a threshold) has been detected). 
Claim 10
McIntosh teaches the system of claim 1, and further teaches: a water sensor configured to measure toileting of the patient; and wherein: the activity is excessive or scant toileting; and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to label toileting activity based on the water sensor and signaling a toileting activity of the patient or elderly (McIntosh [0057], [0101], noting water use monitors that can be attached to toilets to detect signals of toileting activity of a patient so that anomalous conditions (i.e. excessive or scant toileting) can be identified). 
Claim 11
McIntosh teaches the system of claim 1, and further teaches wherein the labeled activity is bathing, and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to labeling the bathing activity anomaly activity based on water usage of the patient or elderly and generating alerts when trends deviate from a set of pre-defined thresholds (McIntosh [0057], [0101], noting water use monitors that can be attached to pipes to detect signals of bathing activity of a patient so that appropriate alerts can be generated when anomalous conditions (i.e. trends deviating from a set of pre-defined thresholds as in [0091] & [0156]) are identified). 
Claim 12
McIntosh teaches the system of claim 1, and further teaches wherein the labeled activity is eating and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to label the eating activity anomaly based on electricity and water usage of the patient or elderly over a period of time and deviates from a pre-defined threshold or based on movement in space of the patient or elderly over time (McIntosh [0057], [0102]-[0105], [0134]-[0135], noting water use, energy use, and/or motion monitors that can be used to detect kitchen activity indicative of meal preparation or eating so that appropriate alerts can be generated when anomalous conditions (i.e. trends deviating from a set of pre-defined thresholds as in [0091] & [0156]) are identified). 
Claim 13
McIntosh teaches the system of claim 1, and further teaches wherein the labeled activity is cooking and the at least one memory and the computer program code are further configured to, with the23VNYA 200002US01 at least one processor, cause the system to label the cooking activity anomaly based on electricity and water usage of the patient or movement in space of the patient or elderly (McIntosh [0057], [0102]-[0105], noting water use, energy use, and/or motion monitors that can be used to detect kitchen activity indicative of meal preparation or cooking so that appropriate alerts can be generated when anomalous conditions (i.e. trends deviating from a set of pre-defined thresholds as in [0091] & [0156]) are identified).  
Claim 14
McIntosh teaches the system of claim 1, and further teaches wherein the labeled activity is continence and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to label the continence activity anomaly based on water usage and bed behavioral activities of the patient or elderly (McIntosh [0048], [0057], [0059], [0098]-[0101], [0261], noting night-time bathroom trips (i.e. continence activities) can be detected based on sensor data from water use monitors in a bathroom and bed occupancy/presence sensors in a bedroom).  
Claim 16
McIntosh teaches the system of claim 1, and further teaches wherein the labeled activity is transferring and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to predict the transferring activity anomaly based on electricity and mobility sensors of the patient or elderly (McIntosh [0086], [0094]-[0099], [00254]-[0255], noting the system can infer a transfer event like a fall, get in bed, or rise from bed based on detected activity or inactivity of various sensors, including power usage from an appliance like a light or television and motion or occupancy sensors of a room).
Claim 17
McIntosh teaches the system of claim 1, and further teaches wherein the labeled activity comprises one or more activities away from the home and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to predict the shopping activity or non-activity based on water, electricity and mobility sensors located at the patient or elderly place (McIntosh [0086], [0106], [0160], [0168]-[0169], noting sensor combinations of the system can be used to detect subject presence or absence and activity or lack thereof in the home to detect when a subject is away from home; such sensors indicative of activity or lack thereof include water use, energy use, and/or motion sensors as noted in at least [0055], [0057], & [0077]).  
Claim 18
McIntosh teaches the system of claim 1, and further teaches wherein the labeled activity is household chores and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to predict the household chores activities or non-activity based on electricity, water and mobility sensors located at the patient or elderly place (McIntosh [0057], [0102]-[0105], noting water use, energy use, and/or motion monitors that can be used to detect kitchen activity indicative of meal preparation or cooking (i.e. household chores)).  
Claim 19
McIntosh teaches the system of claim 1, and further teaches wherein the labeled activity is medication adherence and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to label the medication adherence activities or non-activities as well as the side effects of medication based on electricity, water and mobility and sleep sensors located at the patient or elderly place (McIntosh [0059], [0072], noting the system is able to identify medication adherence and side effects based on the deployed sensors; such sensors can include electricity, water, mobility, and sleep sensors as noted in at least [0055], [0057], [0077], & [0098]-[0101]. In the specific example of [0059], side effects of medication adherence can be inferred from night-time trips to the bathroom, which may themselves be detected via electricity use in the bedroom and/or bathroom, water use in the bathroom, detected motion and/or occupancy in the bedroom and/or bathroom, and pressure, audio, or other sleep sensors in the bedroom as in [0098]-[0101]). 
Claim 38
McIntosh teaches a method, comprising: 27VNYA 200002US01 
receiving at least one measurement from at least one sensor (McIntosh [0081], noting a system receives sensor data from a plurality of sensors monitoring an individual); 
determining an activity of a patient based on the received at least one measurement (McIntosh [0085], [0145], [0154]-[0155], noting patient activity from the sensor data is determined and tokenized into event type); and 
generating alerts when trends deviate from a set of pre-defined thresholds (McIntosh [0091], [0156], noting user preferences dictate alert generation thresholds based on the degree to which a pattern (i.e. trend) in monitored sensor data is anomalous (i.e. deviates from the thresholds)).

Claims 20, 24-27, 29, 32-34, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US 10825318 B1).
Claim 20
Williams teaches a system for determining an activity of a patient comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the system to (Williams Fig. 1, Col6 L41-48, noting server 106 comprising processor 112 and memory 114 that execute software applications to perform functions of the invention): 
receive at least one measurement from at least one sensor (Williams Fig. 1, Col5 L22-30, Col6 L35-37, noting various sensors 102 that provide data to the server 106); and 
determine the activity of the patient based on at least one of: (i) rule-based heuristics, (ii) training data from a home of one or more patients, and (iii) the received at least one measurement from the at least one sensor (Williams Col6 L45-48, noting the server analyzes the received sensor data to determine information associated with an individual (i.e. a patient); examples of determined information are noted in Col6 L49 – Col7 L40, including patient presence, walking patterns / gait, movements and activities related to cooking, cleaning, exercise, entertainment, medical device use, etc. which are considered equivalent to determining an activity of the patient. Determinations can be made based on knowledge gleaned from historical training data from a home of a patient fed into a machine learning model that is then applied to current sensor data as summarized in Fig. 5 and described in Col12 L28-51 & Col13 L49-60);
wherein the activity includes at least one of: a common activity of daily living and common instrumental activity of daily living (Williams Col6 L49 – Col7 L40, noting detected activities include movements and activities related to cooking, cleaning, exercise, entertainment, medical device use, etc. which are considered equivalent to common daily activities and/or activities of daily living).  
Claim 24
Williams teaches the system of claim 20, and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to determine the activity of the patient further based on ground truth observations (Williams Fig. 5, Col12 L28-51, Col13 L40-60, Col16 L24-56, noting determination of patient activities can be made based on knowledge gleaned from historical training data from a home of a patient analyzed by a supervised machine learning model that is then applied to current sensor data. This method includes receiving historical sensor data and data indicating the actual conditions (i.e. ground truth observations) associated with the historical individuals).  
Claim 25
Williams teaches the system of claim 20, and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to determine the activity of the patient using machine learning classification algorithms (Williams Col19 L13-30, noting trained machine learning models can be used to identify (i.e. classify) abnormal/normal events and activities such as presence, walking patterns, falls, hazards, etc.).  
Claim 26
Williams teaches the system of claim 20, and further teaches wherein the training data comprises data acquired within a two week time period (Williams Col11 L18-25, noting a baseline pattern of user behavior (i.e. training data) is established over the course of six months, indicating that training data is comprised of at least data acquired within an arbitrary two week time period within the six months). 
Claim 27
Williams teaches the system of claim 20, and further teaches wherein the heuristics and/or classification machine learning algorithms are adjusted based on data aggregated from the homes of other monitored individuals (Williams Col12 L20-51, noting machine learning models for identifying (i.e. classifying) abnormalities or events from sensor data are trained using “historical data detected by a plurality of sensors (e.g., sensors 102) associated with a plurality of home environments”, indicating that the algorithms are trained (i.e. adjusted) based on data from a plurality of homes including at least some data from the homes of other monitored individuals). 
Claim 29
Williams teaches the system of claim 20, and further teaches a dashboard configured to connect to end user health record systems and into mobile applications (Williams Fig. 3, Col21 L3-33, noting a user interface display (i.e. dashboard) that allows access to generated reports over time (considered equivalent to connecting to end user health record systems) and can be displayed via a user’s mobile device (considered equivalent to connecting into mobile applications) per Col8 L3-22).  
Claim 32
Williams teaches the system of claim 20, and further teaches a water sensor configured to measure water usage of the home (Williams Col5 L62, Col18 L63, noting smart water sensors and/or connected water sensors; see also Col5 L31-49, noting one or more electrical use sensors that detect amount of electricity used by a water pump and associated times such that the electrical user sensor amounts to a water sensor, as expanded upon in Col10 L61 – Col11 L4); 
the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to determine the activity based on the measured water usage (Williams Col6 L45-48, noting the server analyzes sensor data (including water usage data gleaned from the smart water sensors and/or water pump usage as described in Col5 L62, Col10 L61 – Col11 L4, Col18 L63) to determine information (i.e. activities as explained above for claim 25) associated with individuals).  
Claim 33
Williams teaches the system of claim 20, and further teaches a dashboard configured to connect to a wearable sensing device (Williams Fig. 3, Col21 L3-33, noting a user interface display (i.e. dashboard) that is embodied on a caregiver device; such a caregiver device can include a wearable electronic device such as a fitness tracker per Col8 L3-8, indicating that the dashboard can connect to a wearable sensing device).
Claim 34
Williams teaches the system of claim 20, and further teaches a dashboard configured to connect to an internet-connected smart speaker (Williams Fig. 3, Col21 L3-33, noting a user interface display (i.e. dashboard) that displays alerts and reports generated by analyzing sensor data from various connected sensors; such sensors can include internet-connected smart speaker systems per Col6 L60. As shown in the connected system of Fig. 1, a sensor (e.g. a smart speaker) and a user interface of a caregiver device (i.e. a dashboard) are thus connected by virtue of both being part of the home environment monitoring system).   
Claim 37
Williams teaches the system of claim 20, and further teaches a water disaggregation algorithm specific to at least one of bathing, toileting, and kitchen water usage related to common daily activities (Williams Col10 L26-44, noting the system can analyze captured sensor data indicative of water usage to determine when an individual is taking a bath or shower, i.e. the system utilizes an algorithm specific to recognizing a bathing or showering activity from aggregate water usage data).   

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McIntosh as applied to claim 1 above, and further in view of Vallee et al. (US 20160378943 A1).
Claim 6
McIntosh teaches the system of claim 1, and further teaches: an  (McIntosh Figs. 4-6, [0116]-[0118], [0122], noting the system can provide a visual alarm on a GUI when a significant anomaly in activity (i.e. activity trend exceeding a threshold) has been detected).  
Though McIntosh provides visual alerts to a caregiver, it fails to explicitly disclose providing audible alerts via an audio alarm. However, Vallee teaches a medical alerting system that provides visual and/or audible alerts interchangeably to a caregiver when threshold alerting conditions are met (Vallee [0030], [0102]-[0103]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the alerting system of Williams to provide audible alerts as in Vallee because Vallee shows that audible and visual alerts are both known and interchangeable methods of alerting a user to a predicted event (per [0102]), and simple substitution of one known element for another yielding predictable results (i.e. the user being alerted to the medical event) renders the claim obvious. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McIntosh as applied to claim 1 above, and further in view of Norwood et al. (US 20160212506 A1).
Claim 8
McIntosh teaches the system of claim 1, and further teaches wherein the at least one sensor includes: 
a first electrical measurement device configured to measure  (McIntosh [0077], [0096]-[0097], noting one or more electrical use sensors that detect amount of power used by devices in an individual’s home); 
a second electrical measurement device configured to measure a power usage of a kitchen of the home over time (McIntosh [0077], [0096]-[0097], noting one or more electrical use sensors that detect amount of power used by devices in an individual’s home, including appliances used in a kitchen such as a coffee maker, toaster, microwave oven, etc.); 
a water sensor configured to monitor water usage of the home over time (McIntosh [0101], [0104], [0206], noting water use monitors or water detectors can be attached to pipes in sinks and/or toilets of bathrooms and/or utilized in kitchens or other areas of a home); 
a water sensor configured to monitor water usage in a specific bathroom over time (McIntosh [0101], noting a water use monitors can be attached to pipes in a sink and/or toilet of a given bathroom); 
a sleeping sensor configured to measure sleep of the patient or elderly (McIntosh [0098]-[0099], noting various motion, pressure, power usage, and other types of sensors placed in a bedroom to monitor sleep of a subject); 
a vital sign sensor configured to measure a vital sign of the patient or the elderly (McIntosh [0055], [0077]-[0078], noting the system can include “any suitable device known in the art for transducing a measurable condition to a sensing signal indicative of the measured condition” and may also include health and fitness devices and/or sensor devices placed on or about the target person; [0089] & [0279] further show that the system can include vital signs like blood pressure or heart rate, indicating that a vital sign sensor configured to measure these types of signals (e.g. a worn heart rate monitor or blood pressure cuff) may be included as a system sensor); 
a mobility sensor configured to measure mobility of the patient or elderly (McIntosh [0077], [0095], noting motion and occupancy sensors located around a home to track movement between areas); and 
a mobility sensor configured to measure gait, sit and stand up movements of the patient of elderly (McIntosh [0078], noting the system can include sensor devices placed on the target person such as an accelerometer, which is considered a sensor able to measure movements of the patient relating to gait, sitting, and standing up).
Though McIntosh discloses the use of multiple electrical measurement sensors for measuring a variety of household electrical usage sources, including those found in a kitchen, it fails to explicitly disclose that one of the devices measures an overall power usage of a home. However, Norwood shows that in a system for monitoring electricity consumption of homes, a first device may measure an overall power usage of the home (Norwood Fig. 13, [0121], noting smart meter 328 that can monitor power distribution to all electrical devices in the home) while a second device may measure a power usage of a kitchen of the home (Norwood Fig. 13, [0123], noting power sensor array 332 that includes a sensing device for each of circuits 326 to measure electricity usage in each circuit for each zone. The zones can be designated as certain rooms in a house, e.g. a kitchen as in [0135]-[0136]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multiple electricity sensors in the system of McIntosh such that one device measures overall home usage and another device measures kitchen usage as in Norwood in order to allow subsequent analysis and reporting to understand both the overall electricity consumption as well as a room-by-room breakdown of consumption to provide appropriately granular monitoring of abnormalities correlated with overarching trends in energy usage (as suggested by Norwood [0150]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McIntosh as applied to claim 1 above, and further in view of Zhang et al. (US 20160157735 A1).
Claim 9
McIntosh teaches the system of claim 1, and further teaches the generation of color-coded visual alerts based on evaluation of patient sensor data indicating various activities (McIntosh Figs. 4-6, [0109]-[0118], noting green and orange alert indicators provided at a GUI depending on patient condition). However, McIntosh fails to explicitly disclose wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to: generate an amber alert if a score exceeds a first predetermined threshold; and generate a red alert if the score exceeds a second predetermined threshold. However, Zhang teaches generation of red, yellow, and other colored alerts based on a wellness index calculated from patient sensor data (i.e. a score) falling into various predefined ranges (i.e. exceeding first or second thresholds) (Zhang [0113]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the color-coded alerting of McIntosh to include specific red and amber alerts based on a score exceeding thresholds as in Zhang in order to provide a caregiver with an at-a-glance visual indication of the monitored subject’s condition with a higher degree of granularity (i.e. with at least three ranges) than the simpler orange-green indicators of McIntosh (as suggested by Zhang [0113]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McIntosh as applied to claim 1 above, and further in view of Karunanithi et al. (US 20180254096 A1).
Claim 15
McIntosh teaches the system of claim 1, and further teaches analysis of mobility and electricity usage data streams (McIntosh [0055], [0077]), bedroom monitoring of a subject’s dresser drawers (McIntosh [0100]), as well as the use of various additional sensors to passively and unobtrusively detect any activity of interest as appropriate to the individual (McIntosh [0055], [0077], [0093]). However, the reference fails to explicitly disclose wherein the labeled activity is dressing and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to label the dressing activity anomaly based on mobility sensors and electricity usage of the patient or elderly. 
However, Karunanithi teaches an analogous patient monitoring and activity detection system that utilizes domain-specific combinations of sensors to detect activities of daily living, e.g. detecting dressing based on access to clothing storage in a bedroom and use of related appliances like washing machines, irons, etc. (Karunanithi [0142]). Applying these teachings to the system of McIntosh would result in the detection of dressing activity based on bedroom activity monitoring from deployed motion and/or dresser sensors (e.g. to detect access to clothing storage areas) as well as power usage of relevant appliances. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make such a combination in order to be able to customize the sensing system to a particular individual (as suggested by McIntosh [0055]) whose dressing activities should be monitored because dressing is a standard activity of daily living that is the de facto clinical standard for assessing the functional status of older people to live safely and independently (as suggested by Karunanithi [0003] & [0217]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 20 above, and further in view of Young et al. (US 20080077020 A1).
Claim 21
Williams teaches the system of claim 20, showing a patient monitoring system in which a vast array of sensors are contemplated, including sensors that detect heart rate and other medical devices per Col6 L17-18. However, Williams fails to explicitly disclose that a sensor is specifically a ballistocardiography (BCG) measurement device. However, Young teaches that a ballistocardiograph device may be used to monitor vital signs of a patient in a home or elder-care setting (Young abstract, [0005]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified heart rate and vital sign detection sensors in the system of Williams to include a ballistocardiograph measurement device as in Young in order to provide a less intrusive means for measuring heart rate that can be used comfortably by an individual on a mattress or chair, does not require any patient hookup, can be used easily by an untrained person, and provides accurate heart and respiration rate information to a monitoring site or person (as suggested by Young [0005]-[0006]). 
 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 20 above, and further in view of Sivertsen et al. (US 20200289033 A1).
Claim 22
Williams teaches the system of claim 20, and further teaches  (Williams Col6 L13-14, noting sensors can detect activity and/or movement data, considered equivalent to a presence measurement). 
Though the system contemplates a vast array of sensors to acquire the various measurements, Williams fails to explicitly disclose that the sensor providing the presence measurement is specifically one of an ultra-wideband (UWB) radar, WiFi computer aided visioning, and Infrared sensors. However, Sivertson teaches that an ultra-wideband radar may be configured to detect patient presence in a system for predicting patient events (Sivertson abstract, [0113], [0120]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified motion/presence detection sensors in the system of Williams to include UWB radar as in Sivertson in order to provide a 3D representation of presence and motion that can be used as input for machine learning models to develop more sophisticated pattern recognition models to enable detection of additional patient conditions or detection with higher accuracy, as suggested by [0113]. Additionally, Sivertson shows that use of UWB radar for a variety of patient monitoring functions, including presence detection, is well known in the art (see [0120]) and thus one of ordinary skill in the art would have found it obvious to substitute this well-known means of presence detection as one of the contemplated motion or movement sensors of Williams because simple substitution of one known element for another producing a predictable result (i.e. the detection of patient presence in some manner) renders the claim obvious. 
Claim 23
Williams teaches the system of claim 20, and further teaches  (Williams Col6 L18-19, noting sensors can detect breathing rate). Though the system contemplates a vast array of sensors to acquire the various measurements, Williams fails to explicitly disclose that the sensor providing the breathing rate measurement is specifically an ultra-wideband (UWB) radar. However, Sivertson teaches that it is well-known in the art to use an ultra-wideband radar to detect respiration of a person (Sivertson [0120]-[0121]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute this well-known means of respiration detection as one of the contemplated breathing rate sensors of Williams because simple substitution of one known element for another producing a predictable result (i.e. the detection of patient respiration in some manner) renders the claim obvious. 

Claim 28, 30, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 20 above, and further in view of McIntosh.
Claim 28
Williams teaches the system of claim 20, and further teaches 
a dashboard (Williams Fig. 3, Col9 L6-16, noting a user interface display (i.e. dashboard)), and 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to: 

display a three-alarm system on the dashboard (Williams Fig. 3, noting display of at least three alerts/alarms (e.g. “Indication of Medical Emergency Detected!” in 300, as well as “Early indications of Alzheimer’s detected” & “Possible fall detected” in 304) for a monitored user on the dashboard);
the data visualization dashboard is available on multiple platforms (Williams Col8 L3-22, noting the displays are accessible via a variety of different caregiver device types, i.e. the data visualization dashboard is available on multiple platforms).  
Though Williams teaches a dashboard display that provides various types of information about a particular user, it fails to explicitly disclose the system displaying an avatar of the patient on the dashboard. However, McIntosh teaches that a caregiver dashboard displaying various information about monitored patients also displays an accompanying picture (i.e. avatar) of each monitored user to provide instant recognition for the caregiver (McIntosh Fig. 4, [0120]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the caregiver dashboard display of Williams to include display of an avatar of each monitored patient as in McIntosh in order to provide instant recognition of a monitored patient for a caregiver and to help differentiate between patients if monitoring more than one (as suggested by McIntosh Fig. 4 & [0120]).
Claim 30
Williams teaches the system of claim 20, showing a server that collects and processes sensor information. However, Williams fails to explicitly disclose the system further comprising a hub configured for edge processing. However, McIntosh teaches that in a patient home monitoring system with a plurality of home sensors, the sensors are typically connected to a local hub or gateway device that concentrates the sensor information (i.e. performs local / “edge” processing) and transmits it for further processing in a cloud environment (McIntosh [0050], [0081]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-sensor system of Williams to include a local hub device configured for edge processing as in McIntosh because this is a “typical” arrangement (as taught by McIntosh [0081]) and also provides the benefit of a robust and compact device that allows for local concentration and encryption of sensor data prior to remote processing, as suggested by McIntosh [0050] & [0081]. 
Claim 35
Williams teaches the system of claim 20, showing a server that collects and processes sensor information. However, Williams fails to explicitly disclose the system further comprising an edge processing hub configured to use artificial intelligence to prioritize data streams based on anomalies in patient behavior. However, McIntosh teaches that in a patient home monitoring system with a plurality of home sensors, the sensors are typically connected to a local hub or gateway device that can concentrate and prioritize (i.e. via local “edge” processing) sensor information from a variety of disparate sensors to send pertinent and more highly reliable indications of a subject’s well-being based on anomalies or patterns in the data streams (McIntosh [0050], [0081], [0099]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-sensor system of Williams to include a local hub device configured for edge processing and sensor data concentration/prioritization as in McIntosh because this is a “typical” arrangement (as taught by McIntosh [0081]) and also provides the benefit of a robust and compact device that allows for local concentration and encryption of sensor data prior to remote processing, as suggested by McIntosh [0050] & [0081]. Further, coordinating multiple sensor data streams for prioritized notification of a user based on anomalies or patterns in the integrated data provides the benefit of heightening confidence in the system’s reliable estimation of a subject’s activity status, and provides synergistic advantages over simply detecting and reporting disparate sensor data (as suggested by McIntosh [0099]). 
Claim 36
Williams teaches the system of claim 20, showing a server that collects and processes sensor information. However, Williams fails to explicitly disclose the system further comprising an edge processing hub configured to integrate a suite of disparate sensors to create comprehensive data streams based on behavior activities of 5 or more core common daily activities. However, McIntosh teaches that in a patient home monitoring system with a plurality of home sensors, the sensors are typically connected to a local hub or gateway device that can concentrate (i.e. integrate via local “edge” processing) sensor information from a variety of disparate sensors to create data streams relating to at least 5 common daily activities (McIntosh Fig. 9, [0050], [0081], [0145]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-sensor system of Williams to include a local hub device configured for edge processing and sensor data integration as in McIntosh because this is a “typical” arrangement (as taught by McIntosh [0081]) and also provides the benefit of a robust and compact device that allows for local concentration and encryption of sensor data prior to remote processing, as suggested by McIntosh [0050] & [0081]. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 20 above, and further in view of Norwood.
Claim 31
Williams teaches the system of claim 20, and further teaches wherein: 
the at least one sensor includes an electrical sensor, and the at least one measurement includes an electrical measurement from the at least one electrical sensor (Williams Col5 L31-49, noting sensors include one or more electrical use sensors that detect amount of electricity used by devices in an individual’s home); 
 (Williams Col6 L45-48, noting server running software applications to analyze data detected by the sensors; per Col5 L31-49, sensors send a variety of electrical data about the home, including which outlets within the home are using electricity, which devices within the home are using electricity, the amount of electricity used by each device, dates/times at which each device uses electricity, etc.; the server receiving and analyzing this aggregated data from one or more electrical sensors and using the analyzed data to determine information associated with individuals in the home environment is considered equivalent to a load identifier receiving electrical measurements and disaggregating the electrical measurements into these more granular data types for further analysis); 
29the at least one memory and the computer program code are further configured to, with the at least one processor, cause the system to determine the activity based on the disaggregated electrical measurement (Williams Col6 L45-48, noting the server analyzes sensor data (including the granular data types gleaned from the electrical sensors described in Col5 L31-49) to determine information (i.e. activities as explained above for claim 25) associated with individuals).  
In summary, Williams teaches the analysis of electrical usage data from electricity sensors that operate at a granular level to provide device-specific sensor data. However, Williams fails to explicitly disclose a method by which the received sensor data is disaggregated, and thus fails to explicitly disclose that such granular data is obtained via a load identifier that receives and disaggregates the electrical measurement. However, Norwood teaches that in a system for monitoring electricity consumption of homes, electricity usage data from multiple home sensors can be disaggregated at a central device monitoring server (i.e. a load identifier) using a disaggregation/device identification module to provide granular device-by-device or zone-by-zone consumption data for further analysis (Norwood Figs. 13 & 14, [0125], [0133], noting central device monitoring server 304 using information received from a plurality of local sensors to disaggregate the devices of the residence). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Williams that analyzes device-granular electricity usage data to include a load identifier that actually receives and disaggregates the electrical measurements as in Norwood in order to provide a component that actually performs device-level disaggregation from a plurality of sensor inputs so that device-level analyses may be performed, as suggested by Norwood Fig. 14 & [0133].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gray et al. (US 20200143655 A1), Kim et al. (US 20100141397 A1), Bischoff et al. (US 20120086573 A1), Hendrick III et al. (US 9875450 B1), Lenssen et al. (US 20190244508 A1), Ten Kate et al. (US 20170119283 A1), Chen et al. (Reference U on the accompanying PTO-892), Ni et al. (Reference V on the accompanying PTO-892), and Emi et al. (Reference W on the accompanying PTO-892) each describe systems for monitoring and recognizing activities of daily living in a subject’s home. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       
/KAREN A HRANEK/Examiner, Art Unit 3626